IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 March 21, 2012 Session

               TRACY ROSE BAKER v. STATE OF TENNESSEE

             Direct Appeal from the Chancery Court for Sumner County
                   No. 2011DM-168     David Earl Durham, Judge




                  No. M2011-01381-CCA-R3-PC - Filed July 20, 2012


The Appellant, Tracy Rose Baker, appeals the post-conviction court’s dismissal of her
petition for post-conviction relief. The Appellant asserts that her guilty plea to criminal
contempt charges is void due to constitutional infirmities stemming from the chancery court’s
failure to conduct an in-court guilty plea acceptance hearing at the time of her guilty plea.
Because we conclude that the Post-Conviction Procedure Act is not applicable to the
Petitioner’s criminal contempt convictions, we affirm the post-conviction court’s dismissal
of the Appellant’s petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which N ORMA M CG EE
O GLE and R OGER A. P AGE, JJ., joined.

William Caldwell Hancock, Nashville, Tennessee, for the appellant, Tracy Rose Baker.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Ray Whitley, District Attorney General, for the appellee, the State of Tennessee.

                                        OPINION
                                         I. Facts

       This case arises from a domestic dispute between a mother (herein “the Appellant”)
and father that was filed and heard in the Sumner County Chancery Court. The chancery
court entered an agreed order that included a guilty plea by the Appellant to eighteen counts
of criminal contempt with an agreed suspended 180-day jail sentence. In July 2010, the
father filed a petition to revoke the Appellant’s probation. Following a hearing, the trial
court found the Appellant in violation of her probation and ordered her to serve 180 days in
jail. The Appellant filed an appeal to the Court of Appeals and subsequently filed a petition
for post-conviction relief in the chancery court. The Court of Appeals recently issued its
opinion in Baker v. Baker, No. M2010-01806-COA-R3-CV, 2012 WL 764918, at *1 (Tenn.
Ct. App., at Nashville, March 9, 2012). The chancery court summarily denied the
Appellant’s petition for post-conviction relief, and she now appeals that judgment to this
Court.

        In her appeal to the Court of Appeals, the Appellant raised four issues: (1) that the
chancery court erred when it denied her request for recusal; (2) that her ex-husband’s
attorney acted improperly as a “private prosecutor” in the contempt proceedings; (3) that her
guilty plea to the contempt convictions was void due to the constitutionally infirm procedure;
and (4) that her sentence was excessive. Id. The Court of Appeals found: (1) no error in the
chancery court’s denial of the Appellant’s motion to recuse; (2) no improper conduct by the
Appellant’s ex-husband’s attorney in pursuing contempt charges against the Appellant; and
(3) after noting that post-conviction relief was not an issue before the Court of Appeals, the
Appellant’s collateral attack on the “Agreed Guilty Plea Order” must fail. The Court of
Appeals determined that the Appellant’s sentence of 180 days was excessive and reduced the
sentence to thirty days. Id.

                                         II. Analysis

        In this appeal, the Appellant challenges the post-conviction court’s dismissal of her
petition for post-conviction relief based upon its reasoning that a contempt finding in a civil
action is not a “conviction” under the Post-Conviction Procedure Act. The State responds
that the Appellant’s case is not justiciable under the Post-Conviction Procedure Act. We
agree with the State.

       The Post-Conviction Procedure Act governs petitions for post-conviction relief.
T.C.A. §§ 40-30-101 to -122 (2006). The Tennessee Code Annotated section 40-30-103
provides for post-conviction relief “when the conviction or sentence is void or voidable
because of the abridgement of any right guaranteed by the Constitution of Tennessee or the
Constitution of the United States.” The Tennessee Supreme Court Rules supplement the
Post-Conviction Procedure Act, defining a petition for post-conviction relief as “an
application to the court, filed by or on behalf of a person convicted of and sentenced for the
commission of a criminal offense, that seeks to have the conviction or the sentence set aside.”
Tenn. R. Sup. Ct. 28, § 2(A) (emphasis added).

       Title 39 of the Tennessee Code Annotated contains the criminal code. Tennessee
Code Annotated section 39-11-102(a) provides: “Conduct does not constitute an offense
unless it is defined as an offense by statute, municipal ordinance, or rule authorized by and

                                              2
lawfully adopted under a statute.” This section, in effect, provides that conduct does not
constitute an offense unless it is a crime or violation under the code. See State v. Lathan, 910
S.W.2d 892, 896 (Tenn. Crim. App. 1995) (“The language of the code is intended to be an
authoritative statement of the law”). The general objectives of the criminal code are crime
prevention, notice of prohibited conduct, and proportionate punishment. T.C.A. § 39-11-101
(2010).

        “Criminal contempt convictions are punitive in character, and their primary purpose
is to vindicate the court’s authority.” Thigpen v. Thigpen, 874 S.W.2d 51, 53 (Tenn. Ct. App.
1993). Criminal contempt is a concept that is “intended to preserve the power and vindicate
the dignity and authority of the law[ ] and the court as an organ of society.” Black v. Blount,
938 S.W.2d 394, 398 (Tenn. 1996). Contempt has often been described as sui generis
because it is neither a purely civil action nor a criminal cause of action. Bowdon v. Bowdon,
278 S.W.2d 670, 672 (Tenn. 1955). Because of the punitive purpose of proceedings for
criminal contempt, as distinguished from civil contempt, see Black, 938 S.W.2d at 398, such
proceedings require the courts to accord defendants some of the constitutional rights that are
ordinarily afforded to criminal defendants. Strunk v. Lewis Coal Corp., 547 S.W.2d 252, 254
(Tenn. Crim. App. 1976) (citing Shiflet v. State, 400 S.W.2d 542, 544 (Tenn. 1966)). In
Ahern v. Ahern, 15 S.W.3d 73, 82 (Tenn. 2000), our Supreme Court specifically noted,
however, that a criminal contempt proceeding “does not involve the violation of a general
criminal statute” in concluding that a party in a criminal contempt proceeding is not entitled
to a jury trial.

       In the case under submission, the Appellant was found in criminal contempt and
sentenced for violating court orders to discontinue contact with her ex-husband. The
Appellant’s conduct does not constitute a criminal offense as defined by the legislature in
Title 39, rather, it is a violation against the chancery court’s authority in administering
orderly domestic proceedings found in Title 29, Chapter 9. The Post-Conviction Procedure
Act applies only to constitutional claims arising from a conviction for a criminal offense.
Therefore, we conclude that the Post-Conviction Procedure Act is not applicable to the
Petitioner’s criminal contempt convictions.

       The Appellant raises additional issues related to her request for the chancery court
judge’s recusal and the propriety of her ex-husband’s divorce attorney seeking contempt
charges against the Appellant. Because these issues were resolved by the Court of Appeals,
See Baker, 2012 WL 764918, we decline to address the issues here.

                                       III. Conclusion

       Based on the foregoing authorities and reasoning, we affirm the chancery court’s

                                               3
summary dismissal of the Appellant’s post-conviction relief petition.

                                                _________________________________
                                                ROBERT W. WEDEMEYER, JUDGE




                                            4